Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 20, 2022

                                     No. 04-22-00369-CV

                  Lavelle BROWN, Kathia Viquez and Viquez Realty, LLC,
                              Appellant / Cross- Appellee

                                               v.

                                     Krista GILMORE,
                                  Appellee / Cross- Appellant

                 From the County Court At Law No. 10, Bexar County, Texas
                             Trial Court No. 2021CV00936A
                       Honorable David J. Rodriguez, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file a reply brief is GRANTED. Appellant’s
reply brief is due January 9, 2023.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of December, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court